            Case 3:20-cv-08150-JJT Document 35 Filed 02/26/21 Page 1 of 3




      Penny L. Koepke
 1    pkoepke@hoalaw.biz
      Maxwell & Morgan, P.C.
 2    4854 E. Baseline Road, Suite 104
      Mesa, Arizona 85206
 3    Telephone (480) 833-1001
 4    [Additional counsel appearing on signature page]
 5
      Attorneys for Plaintiff and the Class
 6
                          IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
  8
1.     Brenda Whittaker, individually and on
  9    behalf of all others similarly situated,
10                                                     Case No. 3:20-cv-08150-PCT-JJT
2.                          Plaintiff,
11
3.     v.                                                  NOTICE OF SUPPLEMENTAL
12                                                         AUTHORITY
4.
13     National Republican Senatorial
       Committee, a District of Columbia non-
14     profit organization,
15                          Defendants.
5.
16                                                6.

17
18           Plaintiff Brenda Whittaker (“Plaintiff”), by and through her undersigned counsel,
19    hereby provides notice of the attached brief filed by the United States of America on
20
      February 26, 2021, in Massaro v. People for the Ethical Treatment of Animals, Inc., Case
21
      No. 3:20-cv-00510-AJB-MSB (S.D. Cal. Feb. 26, 2021) (attached hereto as Exhibit A) as
22
23    supplemental authority in support of her Response in Opposition to Defendant National
24    Republican Senatorial Committee’s Motion to Dismiss or Stay (dkt. 19). The United
25
      States intervened in Massaro in support of the constitutionality of the Telephone
26
      Consumer Protection Act.
27
28
                                                       1
          Case 3:20-cv-08150-JJT Document 35 Filed 02/26/21 Page 2 of 3




 1                                      Respectfully submitted,

 2   Dated: February 26, 2021           BRENDA WHITTAKER, individually and on
                                        behalf of all others similarly situated,
 3
 4                                      By: /s/ Patrick H. Peluso

 5                                      Penny L. Koepke
                                        pkoepke@hoalaw.biz
 6                                      Maxwell & Morgan, P.C.
                                        4854 E. Baseline Road, Suite 104
 7                                      Mesa, Arizona 85206
                                        Telephone (480) 833-1001
 8
                                        Patrick H. Peluso*
 9                                      ppeluso@woodrowpeluso.com
                                        Taylor T. Smith*
10                                      tsmith@woodrowpeluso.com
                                        Woodrow & Peluso, LLC
11                                      3900 East Mexico Avenue, Suite 300
                                        Denver, Colorado 80210
12                                      Telephone: (720) 213-0675
                                        Facsimile: (303) 927-0809
13
14                                      Attorneys for Plaintiff and the Class

15                                      * Pro Hac Vice admission to be sought
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
          Case 3:20-cv-08150-JJT Document 35 Filed 02/26/21 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and accurate copy of the above titled
 3   document was served upon counsel of record by filing such papers via the Court’s ECF
 4   system on February 26, 2021.
 5                                                   /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
